                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


ERIC W. SCHOFIELD,

      Plaintiff,

v.                                                CASE NO. 8:18-cv-30-T-02JSS

SURAJ PROPERTIES, INC., et al.,

      Defendants.
                                         /


      ORDER DENYING ATTORNEY’S FEES TO DEFENDANTS

      Although Defendants are the prevailing parties in both the cases brought by

Eric W. Schofield, Sr. (18cv30) and by Amanda Lewis (18cv42), there is no

statutory basis to grant them fees. Accordingly, the motions for fees at docket 153

in Schofield, Sr.’s case and docket 83 in Lewis’s case are denied.

      The Court finds cogent and apt the reasoning of Judge Howard in Kubiak v.

S.W. Cowboy, Inc., 3:12-cv-1306-J-34JRK, 2017 WL 1080000 (M.D. Fla. Mar.

22, 2017). As the complaints are pled, section 448.08 of the Florida Statutes is not

implicated. Neither the Fair Labor Standards Act (29 U.S.C. § 216(b)) nor the

Florida Minimum Wage Act (Fla. Stat. § 448.110) provides attorney’s fees to

prevailing defendants.
      It is therefore ORDERED AND ADJUDGED that Defendants’ First

Amended Motion for Attorney’s Fees (Dkt. 153) is denied.

      DONE AND ORDERED at Tampa, Florida, on August 16, 2019.



                                      s/William F. Jung
                                    WILLIAM F. JUNG
                                    UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                      -2-
